Title: From James Madison to Albert Gallatin, 25 September 1809
From: Madison, James
To: Gallatin, Albert


Dear Sir
Montpellier Sepr. 25. 1809
I have recd your favor of the  acquainting me with your proposed trip to N. York. I had entered into the same train of ideas with yours as to the probable state of Jackson’s situation and wishes. It is difficult at the same time to reconcile them with the tenor of Cannings last Conversation with Pinkney; especially as Erskine’s defensive explanations accompanying his arrangement, must have suggested to C. the probabi[li]ty of the Actual continuance of the N. Intercourse agst. France, and the propriety of accomodating his instructions to such a state of things. On the other hand how account for Jackson’s apparent patience & reserve, without supposing that his authorized disclosures would not be either operative or agreeable? I propose to set out abt. the 29th. & to be in Washington on sunday next. Be assured always of my sincere & affecte. respects
James Madison
